 


109 HR 107 IH: Life Insurance Employee Notification Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 107 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To deem the nondisclosure of employer-owned life insurance coverage of employees an unfair trade practice under the Federal Trade Commission Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Life Insurance Employee Notification Act.
2.Disclosure of employer-owned life insurance coverage of employees
(a)Written notice requiredExcept as provided in subsection (b), not later than 30 days after the date on which an employer purchases an employer-owned insurance policy on the life of an employee (or a spouse or dependent of the employee), the employer shall provide to each employee for whom the employer carries such a policy a written notice that contains the following information:
(1)A statement that the employer carries an employer-owned insurance policy on the life of the employee.
(2)The identity of the insurance carrier of the policy.
(3)The benefit amount of the policy.
(4)The name of the beneficiary of the policy.
(b)Transition
(1)Notice to former covered employeesFor former employees covered by an insurance policy described in subsection (a), for any length of time, from January 1, 1985, until the date of enactment of this Act, the employer shall provide the notice required under that subsection not later than 1 year after such date of enactment.
(2)Notice of existing covered employeesFor employees covered by an insurance policy described in subsection (a) as of the date of enactment of this Act, the employer shall provide the notice required under that subsection not later than 90 days after such date of enactment.
(c)EnforcementA violation of this section constitutes an unfair method of competition and an unfair or deceptive act or practice under section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)).
(d)Employer-owned insurance policy definedThe term employer-owned insurance policy means an insurance policy purchased by the employer for the benefit of a person other than the individual who is the subject of the policy (or other than a person designated by such individual). 
 
